1 F.3d 1234
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald DeWayne STEVENSON, Plaintiff-Appellant,v.BALTIMORE COUNTY DETENTION CENTER;  State of Maryland,Defendants-Appellees.
No. 93-6435.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 4, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M. J. Garbis, District Judge.  (CA-92-3688-MJG)
Ronald DeWayne Stevenson, Appellant Pro Se.
Henry Emslie Parks, County Attorney, John A. Austin, Assistant County Attorney, Towson, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Ronald DeWayne Stevenson appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Stevenson v. Baltimore County Detention Center, No. CA-923688-MJG (D. Md. Mar. 23, 1993).  We deny Stevenson's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED